DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 10, 13, 15, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernhardt (US 2017/0140329).
As per claim 1, Bernhardt discloses a system for identifying locations of assets, the system comprising: 
a delivery vehicle having a storage area (fig. 1, paragraph 38): 
a first shelf within the storage area, the first shelf having a first shelf edge (fig. 1, paragraph 38); 
a first plurality of lights positioned along the first shelf edge of the first shelf, the first plurality of lights communicatively coupled to a control system (paragraph 84, 87 and 105); and 
a scanning device communicatively coupled to the control system and configured to identify a first location of a first asset within the storage area, wherein the control system is configured to selectively activate one or more of the first plurality of lights proximate to the first location of the first asset within the storage area (paragraph 51, 84, 87).
As per claim 4, Bernhardt discloses wherein the scanning device is a radio frequency identification (RFID) device (paragraph 52).
As per claim 5, Bernhardt discloses a second plurality of lights positioned along a second shelf edge of a second shelf within the storage area (fig. 1, paragraph 84, 87, 105).
As per claim 6, Bernhardt discloses wherein the second shelf is on an opposite side of the storage area relative to the first shelf (fig. 1, paragraph 38, 87).
As per claim 7, Bernhardt discloses A system for identifying locations of assets within a delivery vehicle, the system comprising: 
a plurality of lights positioned along a shelf edge of a shelf within a storage area of a delivery vehicle (fig. 1, paragraph 38, 84, 87);
 a scanning device secured within the storage area of the delivery vehicle (paragraph 51, 84-85); and 
a control system communicatively coupled to the plurality of lights and the scanning device (paragraph 51, 84, 87, 105), the control system comprising a processor and computer-readable storage media that, when executed by the processor, causes the processor to (paragraph 56-66): 
determine a first location of a first asset positioned on the shelf within the storage area using the scanning device (paragraph 84, 87, 105); and 
selectively activate one or more of the plurality of lights proximate the first location of the first asset (paragraph 38, 84, 87, 105).
As per claim 8, Bernhardt discloses wherein the processor further determines a geographic location of the delivery vehicle, and wherein the processor activates the one or more of the plurality of lights based on a proximity of the geographic location of the delivery vehicle to a delivery destination associated with the first asset (paragraph 40).
As per claim 10, Bernhardt discloses wherein the scanning device is a radio frequency identification (RFID) device, and wherein the first location is determined from the scanning device detecting an RFID tag associated with the first asset (paragraph 51-52 and 84).
As per claim 13, Bernhardt discloses wherein the processor further: captures asset characteristics of the first asset using the scanning device (paragraph 46, 51, 84-85, 94); and determines the first location of the first asset based on the asset characteristics (paragraph 46, 51, 84-85, 94).
As per claim 15, Bernhardt discloses non-transitory computer-readable storage media storing computer-readable instructions that, when executed by a processor, cause the processor to perform a method of identifying locations of assets within a delivery vehicle, the method comprising: 
receiving scanning information from a scanning device, the scanning information indicating a first location of a first asset within a storage area of a delivery vehicle (paragraph 46, 84-85, 87, 94); and 
selectively activating one or more lights from among a plurality of lights distributed within the storage area of the delivery vehicle, the one or more lights being selectively activated based on proximity to the first location of the first asset (paragraph 38, 46, 84-85, 87, 94).
As per claim 18, Bernhardt discloses receiving geographic location information for the delivery vehicle, wherein the one or more lights are selectively activated based on a proximity of a geographic location of the delivery vehicle to a delivery destination associated with the first asset (paragraph 40).
As per claim 20, Bernhardt discloses wherein the scanning information includes asset characteristics captured from the scanning device, and wherein the method further includes determining the first location of the first asset using the asset characteristics (paragraph 46, 51, 84-85, 94).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 12, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, as disclosed in the rejection of claim 1, 7 and 13, in view of Kirmani (US 2018/0068266).
As per claim 2, Bernhardt highly suggests but does not explicitly disclose but Kirmani discloses wherein the scanning device is mounted within the storage area (paragraph 74).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kirmani in the teaching of Bernhardt, in order to guarantee that the packages scanned are the packages loaded into the truck (please see Kirmani paragraph 74).
As per claim 12/16, Bernhardt discloses wherein the one or more of the plurality of lights are activated based on package identification (paragraph 40-41, 84-85, 87).
However, Bernhardt does not disclose but Kirmani discloses wherein the processor further determines the delivery vehicle has stopped, and wherein the package identification is based on the delivery vehicle being stopped (paragraph 61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 14, Bernhardt does not explicitly disclose but Kirmani discloses wherein the processor further updates the first location of the first asset after the first asset has been loaded within the storage area of the delivery vehicle, and stores updated position information for the first asset in an asset location database (paragraph 70-71).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kirmani in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 3, 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, as disclosed in the rejection of claim 1, in view of Engel (US 2017/0015502).
As per claim 3, Bernhardt discloses wherein the control system is configured to selectively activate a light based on the first location of the first asset relative to a second location of a second asset within the storage area (paragraph 38, 41, 84-85, 87 and 105).
However, Bernhardt does not disclose but Engel discloses wherein the first plurality of lights emit a plurality of light colors and wherein the control system is configured to selectively activate a light color based on the first location of the first asset relative to a second location of a second asset with the storage area (paragraph 25, 29 and 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Engel in the teaching of Benrhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 9/19, Bernhardt discloses wherein the processor further determines a second location of a second asset within the storage area, and wherein the one or more of the plurality of lights being activated are caused to emit a color or to blink based on the first location of the first asset relative to the second location of the second asset (paragraph 38, 40, 84-85, 87).
However, Bernhardt does not explicitly disclose but Engel discloses programmable light colors that emit a particular color for each space (paragraph 25, 29 and 45).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Engel in the teaching of Benrhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardt, as disclosed in the rejection of claim 7 and 15, in view of Davidowitz (US 2011/0199187).
As per claim 11, Bernhardt does not disclose but Davidowitz discloses wherein the processor further determines a door of the storage area is being opened, and wherein the one or more of the plurality of lights are activated based on the door being opened (paragraph 76, 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Davidowitz in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Bernhardt discloses a door to the storage area of the delivery vehicle (fig. 1). However, Bernhardt does not disclose but Davidowitz discloses wherein the processor further determines a door of the storage area is being opened, and wherein the one or more of the plurality of lights are activated based on the door being opened (paragraph 76, 79).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Davidowitz in the teaching of Bernhardt, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628